 

Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”), dated as of December 3,
2015, is entered into by and among Long Island Brand Beverages LLC, a New York
limited liability company (“Borrower”), Long Island Iced Tea Corp., a Delaware
corporation (“Parent”), and Brentwood LIIT Inc., a Delaware corporation (the
“Lender”).

 

RECITALS

 

WHEREAS, pursuant to the Credit and Security Agreement (the “Credit Agreement”),
dated as of November 23, 2015, by and among the Borrower, the Parent and the
Lender, the Borrower is providing Lender with a secured convertible promissory
note (the “Note”) in the original principal amount of up to One Million Dollars
($1,000,000), subject to increase as provided herein up to a maximum principal
amount of Five Million Dollars ($5,000,000), which outstanding principal amount,
all accrued and unpaid interest thereon, and any other sums due and payable
thereunder or under the Credit Agreement, is convertible into shares of common
stock, $0.0001 par value per share, of the Parent (the “Common Stock”), at a
price equal to $4.00 per share (the “Conversion Shares”) at any time and from
time to time while the Note is outstanding;

 

WHEREAS, pursuant to the Credit Agreement, as additional consideration for
entering into the Credit Agreement with the Borrower, the Parent is issuing the
Lender a warrant (the “Warrant”) to purchase 1,111,111 shares of Common Stock at
an exercise price of $4.50 per share (the “Warrant Shares”); and

 

WHEREAS, one of the conditions precedent to the consummation of the transactions
contemplated by the Credit Agreement is the execution and delivery of this
Agreement to provide for registration rights to the Lender and its permitted
designees for the Conversion Shares into which the Note is convertible and the
Warrant Shares for which the Warrant is exercisable as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly controls or is controlled by or is under common control with, such
Person.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Blue Sky Application” shall have the meaning ascribed to such term in Section
5(a) hereof.

 

 1  

 

 

“Credit Agreement” shall have the meaning ascribed to such term in the
Recitals. 

 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act and the
Exchange Act.

 

“Common Stock” shall have the meaning ascribed to such term in the Recitals.

 

“Conversion Shares” shall have the meaning ascribed to such term in the
Recitals.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

 

“Form S-1 or Form S-3” means Forms S-1 and S-3, as the case may be, each as
promulgated under the Securities Act and as in effect on the date hereof or any
successor forms promulgated under the Securities Act or adopted by the
Commission.

 

“Lender” shall have the meaning ascribed to such term in the Preamble. For the
purposes of this Agreement, any rights and obligations of the Lender shall inure
to any of the designees or assigns of the Lender.

 

“Losses” shall have the meaning ascribed to such term in Section 5(a) hereof.

 

“Maximum Number of Shares” shall have the meaning ascribed to such term in
Section 2(c) hereof.

 

“Other Stockholders” shall have the meaning ascribed to such term in Section
2(b) hereof.

 

“Note” shall have the meaning ascribed to such term in the Recitals.

 

“Parent” shall have the meaning ascribed to such term in the Preamble.

 

“Parent Indemnified Person” shall have the meaning ascribed to such term in
Section 5(a) hereof.

 

“Parent Offering” shall have the meaning ascribed to such term in Section 2(a).

 

“Persons” means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization, or a
government or any agency or political subdivision thereof.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

 2  

 

 

“Registration Expenses” shall have the meaning ascribed to such term in Section
7(a) hereof.

 

“Registrable Shares” shall mean (a) the Conversion Shares, (b) the Warrant
(including any Warrant Shares), and (c) any other equity security of the Parent
issued or issuable with respect to any such Conversion Shares, the Warrant or
Warrant Shares to the Lender by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or reorganization; provided, however, that, as to any particular Registrable
Shares, such securities shall cease to be Registrable Shares when: (A) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold or disposed of in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Parent and subsequent public distribution of such securities
shall permanently not require registration under the Securities Act; (C) such
securities shall have ceased to be outstanding; (D) such securities may be sold
without registration pursuant Rule 144 promulgated under the Securities Act (but
with no volume or other restrictions or limitations); or (E) such securities
have been sold to, or through, a broker, dealer or Underwriter in a public
distribution or other public securities transaction.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Shares pursuant to the provisions of this Agreement, including the
prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule.

 

“Rule 145” means Rule 145 promulgated under the Securities Act or any successor
rule.

 

“Rule 415” means Rule 415 promulgated by the Securities Act or any similar or
successor rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Securities Registration” shall have the meaning ascribed to such term in
Section 5(a) hereof.

 

“Seller Indemnified Person” shall have the meaning ascribed to such term in
Section 5(b) hereof.

 

“Selling Expenses” shall have the meaning ascribed to such term in Section 7(a)
hereof.

 

 3  

 

 

“Stockholder Offering” shall have the meaning ascribed to such term in Section
2(a).

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Shares as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Parent are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Warrant” shall have the meaning ascribed to such term in the Recitals. 

 

“Warrant Shares” shall have the meaning ascribed to such term in the Recitals.

 

Section 2. “Piggy-Back” Registrations.

 

(a)          If, at any time, and each time, the Parent determines to register
under the Securities Act with respect to an offering of its equity securities,
or securities or other obligations exercisable or exchangeable for, or
convertible into its equity securities, whether for its own account (a “Parent
Offering”) or for the account of other security holders (a “Stockholder
Offering”), or both (other than a Registration Statement (i) relating either to
the sale of securities to employees of the Parent pursuant to a stock option,
stock purchase, equity incentive or similar plan on Form S-8, (ii) a merger
acquisition or other transaction whereby the Parent files a Form S-4 or (iii)
for a dividend reinvestment plan), then the Parent will, following the
engagement of counsel to the Parent to prepare the documents to be used in
connection with such Registration Statement, as soon as practicable before the
anticipated initial filing date of such Registration Statement, give written
notice to all holders of Registrable Shares of its intention so to do, which
notice shall (A) describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, in such offering, and (B)
offer to all of the holders of Registrable Shares the opportunity to register
the sale of such number of Registrable Shares as such holders may request in
writing within five (5) business days after receipt of such written notice (such
Registration a “Piggyback Registration”). Upon the written request of any such
holder to register any or all of its Registrable Shares, the Parent shall as
soon thereafter as practicable, subject to Section 2(c) below, include the
Registrable Shares as to which registration shall have been so requested in the
Registration Statement proposed to be filed or filed by the Parent, all to the
extent required to permit the sale or other disposition by the holder of such
Registrable Shares so registered, in accordance with the plan of distribution
set forth in such Registration Statement and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Shares requested by the Lender pursuant to this Section 2
to be included in a Piggyback Registration on the same terms and conditions as
any similar securities of the Parent included in such Registration and to permit
the sale or other disposition of such Registrable Shares in accordance with the
intended method(s) of distribution thereof; provided, that the number of
Registrable Shares to be included in the registration shall be no greater than
the amount permitted by United States federal law, state law or other law or
Commission rule or policy. If United States federal law, state law or other law
or Commission rule or policy requires a limitation of the number of Registrable
Shares to be registered under this Section 2 pursuant to any particular
Registration Statement, then Registrable Shares shall be excluded in such manner
that the securities to be sold shall be allocated among the selling holders pro
rata based on their ownership of Registrable Shares.

 

 4  

 

 

(b)          If the Registration of which the Parent gives notice as provided
above is for a registered public offering involving an underwriting, the Parent
shall so advise the holders of Registrable Shares as a part of the written
notice given referred to in paragraph (a) above. In such event the right of any
holder of Registrable Shares to Registration pursuant to this Section 2 shall be
conditioned upon such holder’s participation in such underwriting to the extent
provided herein. All holders of Registrable Shares proposing to distribute their
securities through such underwriting shall (together with the shares of Common
Stock to be registered by the Parent and shares of Common Stock held by Persons
who by virtue of agreements with the Parent are entitled to include shares in
such Registration (the “Other Stockholders”)), if so requested by the
Underwriter, enter into lockup agreements no more restrictive than the
principals of Parent or other holders whose shares are included in the
Registration Statement, each in customary form, with the Underwriter or
Underwriters selected for underwriting by the Parent and enter into other
customary agreements (such as powers of attorney and custody agreements). If any
holder of Registrable Shares disapproves of the terms of any such underwriting,
it may elect to withdraw therefrom by written notice to the Parent and the
managing Underwriter; provided, however, that such withdrawal must be made prior
to the pricing of such Underwritten Offering. Any Registrable Shares or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such Registration. No person may participate in any Underwritten Offering for
equity securities of the Parent pursuant to a Registration initiated by the
Parent hereunder unless such person (i) agrees to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Parent
and (ii) completes and executes all customary questionnaires, powers of
attorney, indemnities, lock-up agreements, underwriting agreements and other
customary documents as may be reasonably required under the terms of such
underwriting arrangements.

 

(c)          Notwithstanding any other provision of this Section 2, if, in
connection with any Underwritten Offering, the Underwriter determines that the
number of Registrable Shares requested to be included in such Underwritten
Offering exceeds the maximum dollar amount or maximum number of shares that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of shares, as
applicable, the “Maximum Number of Shares”) , then the Parent shall include in
such Underwritten Offering:

 

1)              If the registration is undertaken for the Parent’s account: (A)
first, the shares of Common Stock or other securities that the Parent desires to
sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the Registrable Shares as to which registration
has been requested pursuant to this Agreement that can be sold without exceeding
the Maximum Number of Shares; and (C) third, to the extent that the Maximum
Number of shares has not been reached under the foregoing clauses (A) and (B),
the shares of Common Stock or other securities for the account of other persons
that the Parent is obligated to register pursuant to written contractual
piggy-back registration rights with such persons and that can be sold without
exceeding the Maximum Number of Shares;

 

 5  

 

 

b)              If the registration is a “demand” registration undertaken at the
demand of persons other than the Lender, (A) first, the shares of Common Stock
or other securities for the account of the demanding persons that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(A), the shares of Common Stock or other securities that the Parent desires to
sell that can be sold without exceeding the Maximum Number of Shares; (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the Registrable Shares, as to which registration
has been requested pursuant to the terms hereof that can be sold without
exceeding the Maximum Number of Shares; and (D) fourth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A),
(B) and (C), the shares of Common Stock or other securities for the account of
other persons that the Parent is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Number of Shares.

 

The Parent shall so advise in writing all holders of securities requesting
registration of any limitations on the number of shares to be underwritten and
the number of shares of securities that are entitled to be included in the
registration and the Parent shall be obligated to include in such Registration
Statement only such limited portion (which may be none) of the Registrable
Shares as the managing Underwriter determines in good faith. If the Parent
excludes any Registrable Shares from Registration, in the manner set forth in
this Section 2(c), then the holders of Registrable Shares shall have the right
to require the Parent to register all or part of such holders’ remaining
Registrable Shares by filing with the SEC a Registration Statement within ninety
(90) days of the date the Registration Statement filed in connection with such
Underwritten Offering was declared effective by the SEC.

 

(d) The holders whose underlying Registrable Shares are included or required to
be included in such Registration Statement shall be granted the same rights,
benefits, liquidated or other damages and indemnification granted to other
holders of securities included in such Registration Statement.

 

(e) If at any time after giving written notice of its intention to register any
Registrable Shares to holders of Registrable Shares and prior to the effective
date of the Registration Statement filed in connection with such registration,
the Parent shall determine for any reason not to register or to delay
registration of the other securities for which the Registration Statement is
being filed, the Parent shall, give written notice of such determination to each
holder of Registrable Shares that has notified the Parent of participation in
the Piggyback Registration and, thereupon, (i) in the case of such determination
not to register, the Parent shall be relieved of its obligation to register any
Registrable Shares in connection with such Registration (but not from its
obligation to pay the Registration Expenses incurred in connection therewith),
without prejudice and (ii) in the case of a determination to delay such
registration, the Parent shall be permitted to delay the registration of such
Registrable Shares; provided, however, that if such delay shall extend beyond
ninety (90) days from the date the Parent received a notice from such holder to
include Registrable Shares in such Piggyback Registration, then the Parent shall
again give holders the opportunity to participate therein and shall follow the
notification procedures set forth in paragraph (a) of this Section 2.

 

 6  

 

 

Section 3. Expiration or Waiver of Obligations. The obligations of the Parent to
register Registrable Shares pursuant to Section 2 of this Agreement and to keep
any Registration Statement effective shall expire when no Registrable Shares are
outstanding or no shares under the Registration Statement are held by the
Lender. The obligations of the Parent under this Agreement may be waived by any
holder of any of the Registrable Shares entitled to registration rights
hereunder.

 

Section 4. Effectiveness of Registration Statements. The Parent will use its
commercially reasonable efforts to maintain the effectiveness of any
Registration Statement pursuant to which any of the Registrable Shares are being
offered for the period set forth in Section 6(b); provided, however that such
period shall expire as set forth in Section 3.

 

Section 5. Indemnification; Procedures; Contribution.

 

(a)          In the event that the Parent registers any of the Registrable
Shares under the Securities Act in accordance with this Agreement, the Parent
will, to the extent permitted by law, indemnify and hold harmless each holder of
the Registrable Shares and each Underwriter of the Registrable Shares (including
their officers, directors, affiliates and partners) so registered (including any
broker or dealer through whom such shares may be sold) and each Person, if any,
who controls such holder or any such Underwriter within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act (each a “Parent
Indemnified Person”) from and against any and all losses, claims, damages,
expenses or liabilities, joint or several (collectively, “Losses”), to which
they or any of them become subject under the Securities Act or under any other
statute or at common law or otherwise, and, except as hereinafter provided, will
reimburse each such Parent Indemnified Person, if any, for any legal or other
expenses reasonably incurred by them or any of them in connection with
investigating or defending any actions whether or not resulting in any
liability, solely insofar as such Losses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement under which such
Registrable Shares were registered under the Securities Act pursuant to this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any free writing prospectus related thereto, or any amendment or supplement
thereof, any filing with any state or federal securities commission or agency or
any other prospectus, offering circular or other document incident to such
registration (any such application, document or information herein called a
(“Securities Registration”), or based on any omission or alleged omission in any
Securities Registration to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, (ii) any blue sky
application or other document executed by the Parent specifically for that
purpose or based upon written information furnished by the Parent filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Shares under the securities laws thereof (any such application, document or
information herein called a (“Blue Sky Application”), (iii) any omission or
alleged omission to state in any such Securities Registration or in any Blue Sky
Application executed or filed by the Parent, a material fact required to be
stated therein or necessary to make the statements therein not misleading, (iv)
any violation by the Parent or its agents of the Securities Act or any rule or
regulation promulgated under the Securities Act applicable to the Parent or its
agents and relating to action or inaction required of the Parent in connection
with such Securities Registration, or (v) any failure to register or qualify the
Registrable Shares in any state where the Parent or its agents has affirmatively
undertaken or agreed in writing that the Parent (the undertaking of any
Underwriter chosen by the Parent being attributed to the Parent) will undertake
such registration or qualification (provided, that in such instance the Parent
shall not be so liable if it has used its commercially reasonable efforts to so
register or qualify the Registrable Shares) and will reimburse each Parent
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss (or actions in
respect thereof), promptly after being so incurred; provided, however, that the
Parent will not be liable in any such case (i) through (v) above and will not be
required to reimburse any such expenses to a Parent Indemnified Person if and to
the extent that any such Loss arises out of or is based exclusively upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in reliance upon and in conformity with written information furnished by
that Parent Indemnified Person in writing specifically for use in such
Securities Registration or Blue Sky Application.

 

 7  

 

 

(b)          In the event of a registration of any of the Registrable Shares
under the Securities Act in accordance with this Agreement, each holder of such
Registrable Shares thereunder, severally and not jointly, will indemnify and
hold harmless the Parent, each Person, if any, who controls the Parent within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, each officer of the Parent who signs the Registration Statement, each
director of the Parent, each other holder of Registrable Shares, each
Underwriter and any broker or dealer through whom such shares may be sold and
each Person who controls such Underwriter or broker within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each a
“Seller Indemnified Person”), against all Losses, to which a Seller Indemnified
Person may become subject under the Securities Act or under any other statute or
at common law or otherwise, and, except as hereinafter provided, will reimburse
each such Seller Indemnified Person, if any, for any legal or other expenses
reasonably incurred by them or any of them in connection with investigating or
defending any actions whether or not resulting in any liability, promptly after
being so incurred, solely insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Securities Registration or any Blue Sky
Application or omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, provided, however, that such holder will be liable hereunder in any
such case if and only to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such holder, as such, furnished in writing to the Parent by such holder
specifically for use in such Securities Registration or any Blue Sky
Application; and provided, further, that the liability of each holder hereunder
shall be limited to the proportion of any such Loss which is equal to the
proportion that the public offering price of all securities sold by such holder
under such Registration Statement bears to the total public offering price of
all securities sold thereunder, but not in any event to exceed the net proceeds
(net of the cost of the Registrable Shares sold and all expenses paid by such
holder and not reimbursed by the Parent and the amount of any damages that such
holder has otherwise been required to pay by reason of such untrue statement or
omission) received by such holder from the sale of Registrable Shares covered by
such Registration Statement.

 

 8  

 

 

(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 5 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 5 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 5 for any reasonable legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or that the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified party
shall have the right to select a separate counsel reasonably satisfactory to the
indemnifying party and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred. No indemnifying party, in the
defense of any such claim or action, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or action, and the indemnification agreements contained
in Sections 5(a) and 5(b) shall not apply to any settlement entered into in
violation of this sentence. Each indemnified party shall furnish such
information regarding itself or the claim in question as an indemnifying party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.

 

 9  

 

 

(d)          If the indemnification provided for in Section 5(a) or 5(b) from
the indemnifying party for any reason is unavailable to (other than by reason of
exceptions provided therein), or is insufficient to hold harmless, an
indemnified party hereunder in respect of any claim for indemnification, then
the indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such claim in such proportion as is appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, in connection with the actions that resulted in such claim, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. If, however, the foregoing allocation is not permitted by applicable
law, then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of any claim referred to in the
immediately preceding paragraph shall be deemed to include, any reasonable legal
or other fees, costs or expenses reasonably incurred by such party in connection
with any investigation or proceeding. Notwithstanding anything in this Section
5(d) to the contrary, no indemnifying party (other than the Parent) shall be
required pursuant to this Section 5(d) to contribute any amount in excess of the
net proceeds (net of the cost of the Registrable Shares sold and all expenses
paid by such holder and not reimbursed by the Parent and the amount of any
damages that such holder has otherwise been required to pay by reason of such
untrue statement or omission) received by such indemnifying party from the sale
of the Registrable Shares pursuant to the Registration Statement giving rise to
such claims, less all amounts previously paid by such indemnifying party with
respect to such claims. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement as it relates
to the Underwriter shall control.

  

(f)           The provisions of this Section 5 shall be in addition to any other
rights to indemnification or contribution which an indemnified party may have
pursuant to law, equity, contract or otherwise.

 

Section 6. Registration Procedures.

 

(a)          If and whenever the Parent is required by the provisions of this
Agreement to effect the registration of any Registrable Shares under the
Securities Act, the Parent will, as expeditiously as possible:

 

 10  

 

 

(i)          Subject to time periods contained herein, in the case of a
Registration Statement under Section 2, prepare and file with the Commission a
Registration Statement on Form S-1 or Form S-3 with respect to such securities
including executing an undertaking to file post-effective amendments and use its
commercially reasonable efforts to cause such Registration Statement to become
and remain effective for the period of the distribution contemplated thereby in
accordance with the provisions contained herein;

 

(ii)         Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the period specified herein and comply with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable Shares
covered by such Registration Statement;

 

(iii)        Prior to filing any Registration Statement described in this
Agreement, furnish to each holder of Registrable Shares upon request, within a
reasonable time prior to such filing, copies of the Registration Statement and
any amendments or supplements thereto and any prospectus forming a part thereof,
which documents shall be subject to the review of counsel representing each
holder, and use all commercially reasonable efforts to reflect in each such
document when so filed with the Commission such comments as counsel representing
each holder shall reasonably propose;

 

(iv)        Furnish to each seller of Registrable Shares and to each
Underwriter, if applicable, such number of copies of the Registration Statement
and each such amendment and supplement thereto (in each case including all
exhibits) and the prospectus included therein (including each preliminary
prospectus) as such Persons reasonably may request in order to facilitate the
public sale or other disposition of the Registrable Shares covered by such
Registration Statement;

 

(v)         If the offering is underwritten, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the lead or managing Underwriter(s) of such offering.

 

(vi)        Provide a transfer agent, registrar and a CUSIP number for all
Registrable Shares registered pursuant hereto, in each case not later than the
date of the final prospectus for such registration.

 

(vii)       Use its reasonable commercial efforts to register and qualify the
Registrable Shares covered by such Registration Statement under the securities
or “blue sky” laws of such jurisdictions as the sellers of Registrable Shares
or, in the case of an underwritten public offering, the managing Underwriter
reasonably shall request; provided, however, that the Parent shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction, unless the Parent is
already subject to service in such jurisdiction;

 

(viii)      Use its reasonable commercial efforts to list the Registrable Shares
covered by such Registration Statement with any securities exchange or quotation
system on which the Common Stock is then listed, quoted or traded;

 

 11  

 

 

(ix)         File any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) that is required to be filed with the Commission in
accordance with the Securities Act;

 

(x)          Notify each holder of Registrable Shares, promptly after receiving
notice thereof, of the time when the Registration Statement becomes effective or
when any amendment or supplement or any prospectus forming a part of the
Registration Statement has been filed;

 

(xi)         Comply with all applicable rules and regulations under the
Securities Act and Exchange Act;

 

(xii)        Immediately notify each holder of Registrable Shares and each
Underwriter under such Registration Statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Parent has knowledge as a result of which
the prospectus contained in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and promptly prepare
and furnish to such seller a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 

(xiii)       Advise each holder of Registrable Shares after the Parent shall
receive notice or otherwise obtain knowledge of the issuance of any order by the
Commission preventing or suspending the effectiveness of the Registration
Statement or any amendment thereto or of the initiation or threatening of any
proceeding for that purpose and promptly use all commercially reasonable efforts
to prevent the issuance, or to obtain its withdrawal at the earliest possible
moment, of any stop order with respect to the applicable Registration Statement
or other order suspending the use of any preliminary or final prospectus;

 

(xiv)      If the offering is underwritten and at the request of any seller of
Registrable Shares, furnish on the date that Registrable Shares are delivered to
the Underwriters for sale pursuant to such registration and to the extent
reasonably available (A) an opinion dated such date of counsel representing the
Parent, and (B) a letter dated such date from the independent public accountants
retained by the Parent or the holders of Registrable Shares, and each of the
opinion and the letter shall be reasonably satisfactory to the
majority-in-interest of the holders participating in the Piggyback Registration
and shall be in customary form and covering substantially the same matters with
respect to such Registration Statement and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
Underwriters in an underwritten offerings of securities;

 

 12  

 

 

(xv)        Upon reasonable notice and at reasonable times during normal
business hours and without undue interference of the Parent’s business or
operations, make available for inspection by each seller of Registrable Shares,
any Underwriter participating in any distribution pursuant to such Registration
Statement, and any attorney, accountant or other agent retained by such seller
or Underwriter, reasonable access to all financial and other records, pertinent
corporate documents and properties of the Parent, as such parties may reasonably
request, and cause the Parent’s officers, directors and employees to supply all
information reasonably requested by any such seller, Underwriter, attorney,
accountant or agent in connection with such Registration Statement; provided
that the Parent need not disclose any such information to any such seller or its
representative unless and until such person has entered into a confidentiality
agreement with the Parent;

 

(xvi)      Cooperate with the selling holders of Registrable Shares and the
managing Underwriter, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Shares to be sold, such certificates to
be in such denominations and registered in such names as such holders or the
managing Underwriter may request;

 

(xvii)      Make generally available to its security holders an earnings
statement (in form complying with, and in the manner provided by, the provisions
of Rule 158 under the Securities Act) covering a twelve-month period beginning
not later than the first day of the Parent’s fiscal quarter next following the
effective date of a Registration Statement filed hereunder; and

 

(xviii)    Use its commercially reasonable efforts to make available the
executive officers of the Parent to participate with the holders and any
Underwriters in “road shows” or other selling efforts that may be reasonably
requested by the holders in connection with the methods of distributed for the
Registrable Shares.

 

(b)          For purposes of this Agreement, the period of distribution of
Registrable Shares in a firm commitment underwritten public offering shall be
deemed to extend until each Underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable Shares
in any other registration shall be deemed to extend until the earlier of the
sale of all Registrable Shares covered thereby or one hundred eighty (180)
calendar days after the latter of (i) the date of exercise of the entire Warrant
or (ii) the date of the conversion of the entire Note.

 

(c)          Whenever under the preceding Sections of this Agreement the holders
of Registrable Shares are registering such shares pursuant to any Registration
Statement, each such holder agrees to: (i) timely provide in writing to the
Parent, at its request, such information and materials as the Parent may
reasonably request in order to facilitate preparation of the Registration
Statement and effect the registration of such Registrable Shares in compliance
with federal and applicable state securities laws, provided, that, at least ten
(10) business days prior to the first anticipated filing date of any
Registration Statement or shorter period as may be agreed by such holder, the
Parent notifies such holder of the information the Parent requires from such
holder; or (ii) provide the Parent with appropriate representations with respect
to the accuracy of such information provided by such seller pursuant to
subsection (i). The provisions of such information shall be a condition to the
Parent’s obligations to register the Registrable Shares.

 

 13  

 

 

(d)          If for any reason the Commission does not permit all of the
Registrable Shares to be included in a Registration Statement filed pursuant to
this Agreement or if not permitted by law or Commission policy or position as
determined by the Parent in its reasonable discretion or for any other reason
any Registrable Shares are not permitted by the Commission to be included in a
Registration Statement filed under this Agreement, the Parent may reduce, on a
pro rata basis, the total number of Registrable Shares to be registered on
behalf of the Lender, but must register such Registrable Shares within ninety
(90) days as provided in Section 2(c),subject to any other shares which may be
registered under such Registration Statement being reduced only after the
reduction of the Registrable Shares.

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement, in the event the Commission determines or the Parent determines in
accordance with Commission policy or practice any Registration Statement filed
pursuant to this Agreement (i) constitutes a primary offering of securities by
the Parent or (ii) requires holders of Registrable Shares to be named as an
Underwriter and such party does not consent to being so named as an Underwriter
in such Registration Statement, the Parent may reduce the total number of
Registrable Shares of such party to be registered, and the failure to include
such Registrable Shares in any Registration Statement shall not cause the Parent
to be in violation of this Agreement or be required to pay any penalty,
financial or otherwise.

 

Section 7. Registration and Selling Expenses.

 

(a)          All expenses incurred by the Parent in complying with Section 2
hereof, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Parent, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” The Parent
will pay all Registration Expenses in connection with the Registration Statement
under Section 2. The Parent shall have no obligation to pay or otherwise bear:
(i) the cost and expenses of procuring Underwriters’ insurance in connection
with the sale of Registrable Shares by holders of Registrable Shares, or (ii)
any portion of the Underwriters’ or any broker/ dealers’ commissions or
discounts attributable to the Registrable Shares being offered and sold by the
holders of Registrable Shares (collectively, the “Selling Expenses”). All
Selling Expenses in connection with each Registration Statement under Section 2
shall be borne by the participating sellers (including the Parent, where
applicable) in proportion to the number of shares registered by each, or by such
participating sellers other than the Parent (to the extent the Parent shall be a
seller) as they may agree. Parent shall also pay the reasonable legal fees of
one counsel for the holders of Registrable Shares to review the Registration
Statement.

 

Section 8. Conditions to Registration Obligations. The Parent shall not be
obligated to effect the registration of Registrable Shares pursuant to Section 2
for a holder of Registerable Shares unless such holder consents to the
reasonable conditions imposed by the Parent set forth below:

 

(a)          conditions requiring such holder to comply with all prospectus
delivery requirements of the Securities Act and with all anti-stabilization,
anti-manipulation and similar provisions of Section 10 of the Exchange Act and
any rules issued thereunder by the Commission, and to furnish to the Parent
information about sales made in such public offering;

 

 14  

 

 

(b)          conditions prohibiting such holder upon receipt of telegraphic or
written notice from the Parent (until further notice) from effecting sales of
shares, such notice being given to permit the Parent to correct or update a
Registration Statement or prospectus;

 

(c)          conditions requiring that at the end of the period during which the
Parent is obligated to keep the Registration Statement effective under Section
4, such holder of shares included in the Registration Statement shall
discontinue sales of shares pursuant to such Registration Statement upon receipt
of notice form the Parent of its intention to remove from registration the
shares covered by such Registration Statement that remain unsold, and requiring
such holders to notify the Parent of the number of shares registered that remain
unsold immediately upon receipt of notice from the Parent;

 

(d)          conditions requiring such holder of Registrable Shares to enter
into an underwriting agreement in form and substance reasonably satisfactory to
the Parent and the holders of Registrable Shares; and

 

(e)          conditions requiring such holder of Registrable Shares to, if
requested by any Underwriter, to enter into a lock-up agreement in form and
substance reasonably satisfactory to the Underwriter in connection with any
underwritten offering of securities by the Parent for the Parent’s own account.

 

Section 9. Transferability of Registration Rights. For the purposes of this
Agreement, the holder of Registrable Shares shall include not only the Lender
but any of Lender’s Affiliates and transferees; provided, however, that each
such assignee or transferee agrees in writing to be bound by all of the
provisions of this Agreement.

 

Section 10. Reporting Obligations. As long as any holder shall own Registrable
Shares, the Parent, at all times while it shall be reporting under the Exchange
Act, covenants to file timely (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the holders of Registrable Shares with true
and complete copies of all such filings. The Parent further covenants that it
shall take such further action as any holder of Registrable Shares may
reasonably request, all to the extent required from time to time to enable such
holders of Registrable Shares to sell shares of the Common Stock held by such
holders without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144, including providing any legal opinions.
Upon the request of any holder of Registrable Shares, the Parent shall deliver
to such holder a written certification of a duly authorized officer as to
whether it has complied with such requirements.

 

 15  

 

 

Section 11. Miscellaneous.

 

(a)          The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(b)          No failure or delay on the part of any party to this Agreement in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

(c)          Except as hereinafter provided, amendments or additions to this
Agreement may be made, compliance with any covenant or provision set forth
herein may be omitted or waived, and this Agreement may be terminated, if the
Parent or Borrower shall obtain consent thereto in writing from the Lender
(unless it does not beneficially own any Registrable Shares) and, if it is not
the beneficial owner of any of the Registrable Shares, the consent of such other
beneficial owners as would aggregate at least 51% in interest of the Registrable
Shares. Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(d)          All notices or other communications that are required or permitted
hereunder shall be in writing and sufficient if delivered personally, sent by
sent by registered or certified mail, return receipt requested, postage prepaid,
or sent by a nationally-recognized overnight courier or by electronic mail, with
a copy thereof to be delivered by nationally-recognized overnight courier (as
aforesaid) within 24 hours of such electronic mail, or by facsimile, with
confirmation as provided above addressed as follows:

 

If to the Parent or Borrower:

 

Long Island Brand Beverages LLC

116 Charlotte Avenue

Hicksville, NY 11801

Attention:

Phone: (855) 542-2832

 

With a copy to (which shall not constitute notice):

 

Graubard Miller

405 Lexington Avenue

New York, NY 10174

Attention: David Alan Miller / Jeffrey M. Gallant

Phone: 212-818-8800

Facsimile: 212-818-8881

 

 16  

 

 

If to the Lender:

 

Brentwood LIIT Inc.

Level 2 Suite 9

20 Augustus Terrace,

Parnell, Auckland

New Zealand

Attention: Kerry Finnigan

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attention: Douglas Ellenoff

Phone: 212-370-1300

Facsimile: 212-370-7889

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (i) in the case of personal
delivery, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier, on the third business day after the
date when sent, in the case of registered or certified mail five (5) days after
the date it is mailed and (iii) in the case of facsimile transmission or
electronic mail, upon confirmed receipt.

 

(e)          This Agreement shall be binding upon and inure to the benefit of
the Parent and the Lender and their respective heirs, successors and assigns,
except that the Parent shall not have the right to delegate its obligations
hereunder or to assign its rights hereunder or any interest herein without the
prior written consent of the holders of at least a majority in interest of the
Registrable Shares, which shall include the Lender as long as it owns any
Registrable Shares. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(f)           This Agreement constitute the entire agreement between the parties
and supersedes any prior understandings or agreements concerning the subject
matter hereof.

 

(g)          The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement; but this Agreement, shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of a provision, had never been contained herein, and such provisions or part
reformed so that it would be valid, legal and enforceable to the maximum extent
possible.

 

 17  

 

 

(h)          In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and as so
limited shall remain in full force and effect. In the event that such court
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.

 

(i)           The parties hereto acknowledge and agree that (i) each party and
its counsel, if so represented, reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision and (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

(j)           This Agreement shall be construed in accordance with, and governed
in all respects by, the laws of the State of New York. Each of Parent and
Borrower agrees that any action or proceeding against it hereunder may be
commenced in state or federal court in any county in the State of New York, and
each of Parent and Borrower waives personal service of process and agrees that a
summons and complaint commencing an action or proceeding in any such court shall
be properly served and shall confer personal jurisdiction if served by
registered or certified mail in accordance with the notice provisions set forth
herein.

 

(k)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO
REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(l)           Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

 18  

 

 

(m)         This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterparts.

 

(n)          From and after the date of this Agreement, upon the request of the
Lender or the Parent, the Parent and the Lender, as applicable, shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

 

(o)          This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Shares have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) or (B) the holders of all
Registrable Shares are permitted to sell the Registrable Shares under Rule 144
(or any similar provision) under the Securities Act without limitation on the
amount of securities sold or the manner of sale and such Registrable Shares have
been sold. The provisions of Section 5 and Section 10 shall survive any
termination of this Agreement.

 

 19  

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  PARENT:       LONG ISLAND ICED TEA CORP.         By: /s/ Philip Thomas    
Name: Philip Thomas     Title:   CEO

 

  BORROWER:       LONG ISLAND BRAND BEVERAGES LLC         By: /s/ Philip Thomas
    Name: Philip Thomas     Title:   CEO

 

  LENDER:       BRENTWOOD LIIT INC.         By: /s/ Kerry Finnigan     Name:
Kerry Finnigan     Title:   Director

 

 20  

  